Dismissed and Memorandum Opinion filed May 15, 2008







Dismissed
and Memorandum Opinion filed May 15, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-01083-CV
____________
 
MICHAEL G. WASHINGTON,
Appellant
 
V.
 
TDCJ-ID AGENCY, ET AL,
Appellees
 

 
On Appeal from County Civil Court
at Law No. 3
Harris County, Texas
Trial Court Cause No.
877576
 

 
M E M O R
A N D U M   O P I N I O N




This is
an attempted appeal from a trial court order signed November 29, 2007.  The
notice of appeal was filed December 13, 2007.  On January 4, 2008, the court
notified appellant that the filing fee was due.  On January 17, 2008, appellant
filed a motion to proceed without payment of costs in this court.  On February
21, 2008, this court abated the appeal and ordered appellant to file an
affidavit of indigence in the trial court on or before March 24, 2008. 
Appellant was ordered to file a supplemental clerk=s record in this court on or before
April 21, 2008, containing the affidavit of indigence, any contest filed
thereon, the trial court=s ruling on any contest, and the trial court=s finding as to whether the appeal
was frivolous.  This court notified appellant that if appellant did not file
the supplemental clerk=s record on or before April 21, 2008, or if appellant did not
show good cause for the delay in filing the supplemental clerk=s record, the appeal would be
dismissed.  No response from appellant has been received.  
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed May 15,
2008.
Panel consists of Justices Frost, Seymore, and Guzman.